Case 1:19-cv-22054-BB Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

   VIDA BAILEY,
   and other similarly situated individuals,

          Plaintiff,

   v.                                                         Civil Action No.:

   GARDA CL SOUTHEAST, INC., a
   foreign profit corporation, and
   VINCENT MODARELLI, individually,

          Defendants.
                                                /

                         DEFENDANTS’ NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. § 1446, Defendants, Garda CL Southeast, Inc. (“Garda”),

   and Vincent Modarelli (“Modarelli”), collectively “Defendants,” hereby remove this

   action from the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

   County, Florida to the United States District Court for the Southern District of Florida.

   In support hereof, Defendants state as follows:

          1.      On or about April 19, 2019, Plaintiff Vida Bailey (“Plaintiff”) filed a

   complaint in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

   County, Florida, bearing Case No. 2019-011382-CA-CL (the “Complaint”).1               The

   Complaint was served on Garda on May 1, 2019. The summons received by Garda is

   attached in Composite B.      Thereafter, on May 6, 2019, the Complaint was left at

   Modarelli’s home.




   1
      The Civil Cover sheet is attached hereto as Exhibit “A.” Copies of all documents
   retrieved from the Circuit Court file are attached hereto as Composite Exhibit “B.”
Case 1:19-cv-22054-BB Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 4



           2.     Pursuant to 28 U.S.C. § 1446, Defendants hereby remove this case to the

   United States District Court for the Southern District of Florida as an action over which

   this Court has original federal question jurisdiction under 28 U.S.C. § 1331.

           3.     The well-pleaded complaint rule determines the presence or absence of

   federal jurisdiction that will support removal. See Caterpillar, Inc. v. Williams, 482 U.S.

   386, 392 (1987). Generally, if the face of the complaint necessarily implicates a federal

   claim, a federal question exists. See Franchise Tax Bd. of Cal. v. Construction Laborers

   Vacation Trust for Southern Cal., 463 U.S. 1, 9-12 (1983).

          4.      In the Complaint, Plaintiff brings three counts, two against Garda and one

   against Modarelli. All of the counts purport to assert claims pursuant to the Fair Labor

   Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

          5.      28 U.S.C. § 1331 provides that district courts shall have original

   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the

   United States. Here, Plaintiff’s Complaint is removable to the United States District

   Court for the Southern District of Florida because all of Plaintiff’s claims present a

   federal question under the FLSA, and therefore arise under federal law. See Valdivieso v.

   Atlas Air, Inc., 128 F. Supp. 2d 1371, 1374 (S.D. Fla. 2001) (concluding that “§ 1441 and

   the FLSA, read together, permit the removal of FLSA actions”); see also Breuer v. Jim's

   Concrete of Brevard, Inc., 292 F.3d 1308, 1308 (11th Cir. 2002), aff'd, 538 U.S. 691

   (2003) (affirming denial of motion to remand FLSA claim).

          6.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the

   Southern District of Florida is the district court of the United States for the district and

   division embracing the place where the action is pending.



                                                2
   #67864235_v1
Case 1:19-cv-22054-BB Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 4



           7.     This removal is timely filed because less than thirty days have elapsed

   since May 1, 2019 – the date of service on Garda. See 28 U.S.C. § 1446(b).

          8.      Written notice of the filing of this Notice of Removal has been given to

   Plaintiff, through counsel, and a copy of the Notice of Removal was filed with the Clerk

   of the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-Dade County,

   Florida, in compliance with 28 U.S.C. § 1446(d).

          WHEREFORE, Defendants, Garda CL Southeast, Inc., and Vincent Modarelli,

   respectfully request that the entire state court action under Case No. 2019-011382-CA-

   CL now pending in the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-

   Dade County, be removed to the United States District Court for the Southern District of

   Florida for all further proceedings.

          Respectfully submitted this 21st day of May, 2019.

                                                  HOLLAND & KNIGHT LLP

                                                  /s/ Erika R. Royal
                                                  Erika R. Royal
                                                  Florida Bar No.: 0154385
                                                  Lauren Vanessa Lopez
                                                  Fla. Bar No.: 119274
                                                  vanessa.lopez@hklaw.com
                                                  515 E. Las Olas Blvd., Suite 1200
                                                  Fort Lauderdale, FL 33301
                                                  Telephone: (954) 468-7831
                                                  Facsimile: (954) 463-2030
                                                  Email: erika.royal@hklaw.com

                                                  Matthew Zimmerman
                                                  Florida Bar No. 011484
                                                  222 Lakeview Avenue, Suite 1000
                                                  West Palm Beach, Florida 33401
                                                  Telephone: (561) 833-2000
                                                  Facsimile: (561) 650-8399
                                                  Email: matthew.zimmerman@hklaw.com

                                                  Attorneys for Defendants

                                              3
   #67864235_v1
Case 1:19-cv-22054-BB Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 4




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2018, a true and correct copy of the
   foregoing Defendant’s Notice of Removal was served by email to:

           Peter M. Hoogerwoerd, Esq.
           pmh@rgpattorneys.com
           Anthony M. Georges-Pierre, Esq.
           agp@rgpattorneys.com
           Max Horowitz
           mhorowitz@rgpattorneys.com
           Remer & Georges-Pierre, PLLC
           44 West Flagler Street, Suite 2200
           Miami, FL 33130

           Attorneys for Plaintiff Vida Bailey


                                                     /s/ Erika R. Royal
                                                     Erika R. Royal
                                                     Florida Bar No.: 0154385




                                                 4
   #67864235_v1
